Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 1 of 17




          EXHIBIT B
FilingCase 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 2 of 17
      # 119868637   E-Filed 01/19/2021 04:49:10 PM


                   IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                           IN AND FOR PALM BEACH COUNTY, FLORIDA
                                    CIRCUIT CIVIL DIVISION

         ANDREZ MARQUEZ, on behalf of himself and
         all others similarly situated, including but not to, Case No.
         CLARISSA MOREJON, MORGAN HOWARD,
         SOPHIA FELICIANO, JAMES BROMLEY and
         JEFF BARR

                        Plaintiffs,
         vs.

         AMAZON.COM, INC.,

                     Defendant.
        ______________________________________/


                                       COMPLAINT FOR DAMAGES

               Plaintiff, ANDRES MARQUEZ, by her attorneys, ANTHONY J. RUSSO JR, P.A. and

        PANZAVECCHIA & ASSOCIATES, PLLC., complaining of Defendant, sets forth and alleges as

        follows upon information and belief:

           1. Plaintiff commences the within class action against AMAZON.COM, INC. (hereinafter

               referred to as “AMAZON”), on behalf of herself and all others similarly situated, who had

               purchased a membership for “AMAZON Prime”, which membership promised fast

               delivery services, for free. The purchases of such membership that are the subject of the

               within action were made from March 17, 2020 through and until the within action has been

               disposed.

           2. At all times hereinafter mentioned, Plaintiff, ANDRES MARQUEZ, was and still is a

               resident of the Palm Beach County, Florida

                                                        FACTS

           3. Plaintiff, ANDRES MARQUEZ, at all times hereinafter mentioned, is a resident of Palm
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 3 of 17




         Beach County, Florida. Venue is properly placed in Palm Beach County, Florida, as

         Plaintiff is a resident of Palm Beach County; part of the events giving rise to the claims

         herein occurred in Palm Beach County: and the Defendant has used the laws within and

         conducted substantial business in Palm Beach County, specifically, promotions, marketing,

         distributions and sales of services in Palm Beach County. This Court has personal

         jurisdiction over the Defendant in this county.

      4. Plaintiff ANDRES MARQUEZ is a resident of Palm Beach County, Florida and purchased

         an AMAZON Prime membership, for which he was damaged as a result of the action by

         Defendant, AMAZON, as set forth herein.

      5. Plaintiff CLARISSA MOREJON is a resident of Palm Beach County, Florida and

         purchased an AMAZON Prime membership, for which she was damaged as a result of the

         action by Defendant, AMAZON, as set forth herein.

      6. Plaintiff MORGAN HOWARD is a resident of Palm Beach County, Florida and purchased

         an AMAZON Prime membership, for which she was damaged as a result of the action by

         Defendant, AMAZON, as set forth herein.

      7. Plaintiff SOPHIA FELICIANO is a resident of Palm Beach County, Florida and purchased

         an AMAZON Prime membership, for which she was damaged as a result of the action by

         Defendant, AMAZON, as set forth herein.

      8. Plaintiff JAMES BROMLEY is a resident of Palm Beach County, Florida and purchased

         an AMAZON Prime membership, for which she was damaged as a result of the action by

         Defendant, AMAZON, as set forth herein.

      9. Plaintiff JEFF BARR is a resident of Lake County, Florida, and purchased an AMAZON

         Prime membership, for which he was damaged as a result of the action by Defendant,
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 4 of 17




         AMAZON, as set forth herein.

      10. All of the named Plaintiffs as well as of the proposed class have purchases an AMAZON

         prime membership, for which they have been damaged as a result of the action by

         Defendant AMAZON as set forth herein.

      11. AMAZON.COM, INC. is incorporated in Delaware, with headquarters in Seattle

         Washington and is known as one of the largest online retailers in the United States.

      12. The actions by AMAZON, as referred to herein, were made by and through the conduct of

         AMAZON’S officers, agents, representatives, directors, and/or employees, who actively

         participated in the direction, control, management and transactions of AMAZON’S

         ordinary business.

      13. The within class action as against the Defendant is based upon a membership/subscription

         service, which AMAZON sells to the general public, known as AMAZON Prime. Such

         service promises free and fast delivery on millions of products sold on the AMAZON

         website, by AMAZON itself and/or third-party sellers through the warehouses and

         distribution centers of AMAZON.

      14. This action is based upon AMAZON’S unfair and deceptive trade practices with regard to

         the sale of and promises made within such AMAZON Prime memberships. The cost of

         such Prime membership is $119.00 yearly or $12.99 monthly, which is paid by the

         subscriber for the purpose of obtaining free and fast delivery by AMAZON. Products being

         sold by AMAZON or third-party sellers are kept at AMAZON’S distribution center, ready

         to be immediately shipped upon the placement of an order by an AMAZON Prime member.

      15. AMAZON Prime is a subscription service for which customers of AMAZON pay a yearly

         or monthly fee, for certain benefits which are otherwise unavailable to AMAZON
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 5 of 17




         members, including free one or two-day delivery of products, music and video streaming

         and other benefits. Prime is primarily purchased for the benefit of the fast and free shipping

         benefits       associated          with        the         subscription         service.   See,

         https://chainstorage.com/technology/survey-amazon-prime, which sets forth that a recent

         survey revealed 68% of AMAZON Prime customers use AMAZON Prime for fast and free

         shipping; that only 18% use Prime for delivery of Wholefoods products; and, that

         electronics are the most common item purchased on AMAZON Prime day.

      16. AMAZON makes claims that it provides the following benefits with the Prime Delivery

         service which is included with the AMAZON Prime membership:

                    Here are some Prime benefits included with your membership:

                    Delivery benefits
                    FREE Two-Day Delivery: Millions of items delivered fast and free.
                    FREE One-Day Delivery: Available on more than 10 million items with no
                    minimum purchase.

                    FREE Same-Day Delivery: Available, in select areas, on over 3 million
                    items for qualifying orders over $35. Order in the morning, typically before
                    noon,       and        get      your      items        by       9       p.m.
                    FREE Ultrafast Grocery Delivery: Get free two-hour delivery on a wide
                    selection of groceries, including meat, seafood, produce, snacks and
                    household       essentials. Check      availability   in     your      area.
                    Prescription delivery and savings: Enjoy fast, FREE Two-Day Delivery on
                    prescriptions from Amazon Pharmacy, plus exclusive savings when
                    paying                           without                         insurance.
                    FREE Release-Date Delivery: Be among the first to get new video
                    games, books, music, movies and more. Choose Release-Date Delivery
                    on qualified items and receive your package by 7 p.m. on that date.
                    FREE No-Rush Shipping: Don't need your Prime order right away? Select
                    No-Rush Shipping and earn rewards for future purchases.
                    Key by Amazon: Get your packages securely delivered for free into your
                    garage, home or vehicle with Key by Amazon. Check your eligibility.

                    For more information, go to Prime Delivery Benefits.

                    See, https://www.amazon.com/primeinsider/about.

      17. Included within its AMAZON Prime membership and Delivery Services is grocery

         deliveries, as AMAZON acquired Whole Foods in June 2017, for $13.7 billion cash.

      18. Also included with its AMAZON Prime membership and Delivery Services is pharmacy
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 6 of 17




         deliveries, as AMAZON acquired online pharmacy PillPack for a little under $1 billion,

         rebranded and now known as PillPack by Amazon Pharmacy.

      19. As a result of the global pandemic due to COVID-19 and the resultant stay-at-home orders

         governmentally issued, AMAZON suspended its Prime shipping services, for which it sent

         notice to all its third-party sellers and manufacturers, setting forth that they would be unable

         to ship their products to AMAZON’S distribution center, as AMAZON was “temporarily

         prioritizing household staples, medical supplies, and other high-demand products coming

         into our fulfillment centers so that we can more quickly receive, restock, and deliver these

         products to customers.” AMAZON sent the following to sellers of products through

         AMAZON Prime’s delivery service:

                    We are closely monitoring the developments of COVID-19 and
                    its impact on our customers, selling partners and employees.

                    We are seeing increased online shopping, and as a result some
                    products such as household staples and medical supplies are out
                    of stock. With that in mind, we are temporarily prioritizing
                    household staples, medical supplies, and other high-demand
                    products coming into our fulfillment centers so that we can more
                    quickly receive, restock, and deliver these products to customers.

                    For products other than these, we have temporarily disabled
                    shipment creation. We are taking a similar approach with retail
                    vendors.

                    This will be in effect today through April 5, 2020, and we will let
                    you know once we resume regular operations. Shipments created
                    before today will be received at fulfillment centers.

                    You can learn more about this on this Help page 2.8k. Please note
                    that Selling Partner Support does not have further guidance.

                    We understand this is a change to your business, and we did not
                    take that decision lightly. We are working around the clock to
                    increase capacity and yesterday announced 595 that we are
                    opening 100,000 new full-and part-time positions in our
                    fulfillment centers across the US.
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 7 of 17




                     We appreciate your understanding as we prioritize the above
                     products for our customers.

                     Thank you for your patience, and for participating in FBA.

                     See,       https://sellercentral.amazon.com/forums/t/temporarily-
                     prioritizing-producys-coming-into-our-fulfillment-
                     centers/592213?ots=1&slotNum=0&imprToken=3eb90866-
                     42be-7f71-lef&tag=w050b-20&linkCode=w50

      20. AMAZON therefore suspended its Prime fast and free shipping services, provided to its

         members, solely focusing solely on AMAZON’S grocery and pharmacy sales and

         deliveries. This benefitted only one portion of its customers.

      21. Further, despite AMAZON’S suspension of shipping for most products through AMAZON

         Prime, AMAZON nevertheless continued to sell and profit from the sales of products sold

         on its site; however the sellers of those products were required to ship the products from

         their facilities. This in turn increased shipping time and shipping costs for these products.

         Sellers lost businesses as they were unable to fulfill orders, due to not having a facility to

         process and ship orders from and had solely relied upon AMAZON for shipment of its

         products.

      22. The only products permitted to be shipped to AMAZON’S fulfillment centers included

         baby products; household and health items; personal and beauty care products; groceries;

         scientific and industrial items; and pet supplies. See, www.junglescout.com/blog/amazon-

         sellers-coronavirus/

      23. AMAZON suspended its Prime Delivery service for most products. AMAZON focused on

         profits from consumer grocery and pharmacy spending, as a result of the COVID-19

         pandemic and solely satisfied new grocery and pharmacy customers so as to complete with

         major pharmacy and grocery chains.
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 8 of 17




      24. As a result of the shipment being suspended for most products from AMAZON’S

         fulfillment centers, AMAZON Prime’s fast and free shipping was not being provided to its

         customers. Customers noticed slow and unavailable shipping for most items sold on

         AMAZON and requested refunds or credits for the Prime services.

      25. As a result of such suspension and unfair practices by AMAZON, Plaintiffs have been

         damaged, in that they were unable to use the AMAZON Prime free and fast shipping

         services for which they had subscribed, being completely unaware that AMAZON could

         unilaterally suspend such free and fast delivery services, at any given moment, without

         refund or credit of the subscription fees paid for by its Prime members during such

         suspension, for the purpose of concentrating solely on grocery and pharmacy deliveries.

         News media outlets reported that AMAZON was not providing the Prime free and fast

         delivery but that it continued to charge for the service and failed to provide refunds or

         credits.   See,   www.chicago.cbslocal.com/2020/05/04/amazon-prime-members           and

         www.wcpo.com/money/consumer/dont-waste-your-money.

      26. In response thereto, AMAZON made a statement that it would not provide a refund or

         credit to its Prime members. Nonetheless, 118 million people were paying for AMAZON

         Prime during the COVID-19 pandemic. See, www.grow-acorns.com/amazon-prime-

         during-coronavirus. Thus, AMAZON misappropriated approximately $1.18 billion dollars

         in membership fees from its Prime membership customers, (based upon a rounded down

         figure of $10 per month subscription fee). A refund to a mere 25% of Prime customers, for

         one month of the subscription fee (based on a rounded down figure of $10), amounts to

         $295 million dollars.

      27. In and around May 12, 2020, AMAZON resumed shipment of all items to its fulfillment
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 9 of 17




         centers   and    the   Prime   Delivery    began    to   resume   normal    activity.   See,

         www.marketplacepulse.com/articles/amazon-recovers-from-essentials-only.

      28. AMAZON Prime customers essentially lost two months of Prime benefits, resulting in

         damages, while AMAZON benefitted by an increase in demand for food and

         pharmaceutical product sales and delivery services, without providing refunds to their

         Prime customers. AMAZON has refused to provide a credit or refund to its prime members.

      29. AMAZON failed to disclose to its customers and the public, prior to or at the time of

         subscription to the Prime membership, that it may at any given time and for any reason,

         suspend its free and fast delivery services (the sole purpose of such Prime

         subscription/membership).

      30. AMAZON failed to disclose to its customers and the public, that it may suspend such Prime

         shipping services for the purpose of focusing on higher margin sales and customers; higher

         volume orders; or for its sole advantage of being able to compete with other businesses,

         including pharmacy and grocery delivery businesses.

      31. AMAZON failed to disclose the lack of a refund or full or partial credit during a period of

         time in which a suspension of AMAZON Prime’s fast and free shipping will take effect.

      32. AMAZON failed to provide free and fast shipping as it was contractually required to do so

         pursuant to the Prime membership agreement.

      33. Had Plaintiffs herein known that AMAZON could suspend Prime services, and not provide

         a credit for the period of suspension, Plaintiffs would not have subscribed the Prime

         membership and paid the corresponding fees associated with such subscription. AMAZON

         has not and does not intend to provide a credit or refund of the Prime membership fees

         during the prior of time it suspended Prime benefits.
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 10 of 17




      34. As a result of the aforementioned, the Plaintiff, ANDRES MARQUEZ, on behalf of herself

         and all others similarly situated, seeks full monetary compensation for the pro-rata

         purchase price of Amazon Prime, during which fast and free shipping was suspended;

         injunctive relief, requiring AMAZON to stop sales of Prime memberships until proper,

         correct disclosures are made; and attorneys fees and costs for the commencement and

         prosecution of the within action, and any value obtained for the public or class member

         who may be absent; together, with such other and further relief as this Court deems just,

         proper and equitable.

      35. As a result of the foregoing, Plaintiffs seek damages in excess of $1,000,000, excluding

         interest and costs.

      36. The within matter is a class action lawsuit with the proposed class being not less than 100.

                                       CLASS ACTION ALLEGATIONS

      37. Plaintiff, ANDRES MARQUEZ, commences the within action pursuant to Florida Rules

         of Civil Procedure 1.220, on behalf of herself and all persons and/or entities, who are

         residents of the State of Florida, who purchased AMAZON Prime memberships for the

         purpose of obtaining fast and free shipping and delivery services, for the period of time

         commencing March 17, 2020, to date of final disposition of the within pending matter,

         and/or such class or subclass as the Court deems appropriate, (hereinafter referred to as the

         NY Class)

      38. This action is also being commenced by Plaintiff, ANDRES MARQUEZ, pursuant to

         Florida Rules of Civil Procedure 1.220, on behalf of the nationwide class, covering the

         following Counts delineated below, with the exception of Count I which is applicable only

         to the State of Florida class, including all persons and entities residing in the United States,
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 11 of 17




         who purchased an AMAZON Prime membership, for fast and free shipping and delivery

         services, during the period of time commencing March 17, 2020 through the time the

         within matter is disposed, and/or such class or subclass as this Court deems appropriate,

         (hereinafter referred to as The Nationwide Class).

      39. The right to amend the definition of the aforementioned classes should discovery

         proceedings and investigation reveal said classes should be modified, is hereby reserved

         by Plaintiff.

      40. Plaintiff additionally reserves the right to establish additional sub-classes.

      41. The within matter satisfies the requirements of Florida Rules of Civil Procedure 1.220, for

         class actions. The shared interests of both the Florida and Nationwide Classes, and the

         disposition of the claims herein asserted by such members in one single action would

         provide benefit to all parties as well as this Court. Joinder of the thousands of class

         members, of both the Florida and Nationwide Classes, would be impracticable. The claims

         asserted by Plaintiff are typical of the claims of the members of the classes whom Plaintiff,

         ANDRES MARQUEZ, seeks to represent, as Plaintiff and the class members were

         damaged as a result of Defendant, AMAZON’S unfair practices and breach of contract.

      42. Plaintiff, ANDRES MARQUEZ, will allow for a fair and adequate representation and

         protection of interests of each member of both classes. Plaintiff, ANDRES MARQUEZ,

         has no adverse interests to the members of the classes and will vigorously prosecute the

         within action.

      43. A class action is superior to all other available methods of fair and efficient adjudication

         of the claims being asserted in the within Complaint as per Florida Rules of Civil Procedure

         1.220 as the expense and burden of individually litigating the issues herein would not be
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 12 of 17




         economically feasible for each Class member to redress their claims other than through a

         class action; separate individual actions by each member of the Classes would result in

         thousands of suits; and without a class action being commenced, justice would not be

         served and AMAZON would continue to obtain benefits of its unfair practices and

         wrongdoings.

      44. Common questions of law and fact for each member of the aforementioned classes,

         predominate over those questions affecting each individual class member.

      45. Common questions of fact included, but are not limited to: whether the practices by

         AMAZON with respect to selling free and fast shipping services, and thereafter failing to

         provide such services, without refund or credits issued to the Prime members, was improper

         and in violation of the Florida Rules of Civil Procedure 1.220; whether AMAZON engaged

         in unfair, deceptive, unlawful, misleading business practices; whether AMAZON’S

         conduct constituted consumer fraud, deceptive trade practices or other unlawful acts;

         whether AMAZON made negligent misrepresentations; whether AMAZON as unjustly

         enriched; and whether the Plaintiffs and class members would be entitled to costs of

         commencing the within lawsuit, interest and attorneys’ fees.

      46. Alternatively, the within action is certifiable pursuant to Florida Rules of Civil Procedure

         1.220 provisions, as AMAZON acted or refused to act on the grounds applicable to the

         classes, making injunctive or declaratory relief appropriate, with respect to the classes, and

         requiring such relief be extended to each class member on a mandatory basis, class-wide.

      47. Plaintiff, ANDRES MARQUEZ, is unaware of any difficulties that could potentially be

         encountered in managing this litigation and thereby preclude maintenance of the within

         class action.
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 13 of 17




                                                 COUNT I

    Violation of Florida Deceptive and Unfair Trade Practices Act (FDUPTA) Florida Statutes
                                             501.201

      48. Plaintiff hereby repeats and reiterates the allegations set forth in each and every paragraph

          in this Complaint.

      49. The within claims are commenced by Plaintiff, ANDRES MARQUEZ, on behalf of herself

          as well as all other similarly situated persons and entities residing in Florida who purchased

          an AMAZON Prime membership, which provided fast and free shipping services from

          March 17, 2020 until the final disposition of the within action.

      50. Plaintiff and each member of the Florida Class is a consumer, purchaser or other person

          who is entitled to the consumer protections under the Laws of the State of Florida.

      51. Florida Deceptive and Unfair Trade Practices Act (FDUPTA), was enacted to provide

          protection to consumers against deceptive, unfair, fraudulent and unconscionable trade and

          business practices and false advertising.

      52. The AMAZON Prime Delivery services AMAZON marketed and sold, constitutes the

          services to which Florida Statutes 501.201 applies.

      53. AMAZON violated Florida Statutes 501.201, in that it failed to provide the contracted

          services which it was obligated to provide and further, failed to provide credits or refunds

          to its customers during the service suspension period.

      54. AMAZON violated Florida Statutes 501.201, by failing to disclose its deceptive business

          practices.

                                                 COUNT II

                         Breach of Contract, Florida and Nationwide Classes

      55. Plaintiff hereby repeats and reiterates the allegations set forth in each and every paragraph
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 14 of 17




         in this Complaint.

      56. AMAZON agreed to provide free and fast shipping services, in return for the purchase of

         a subscription to AMAZON Prime.

      57. Plaintiff, and each member of the class, paid for the AMAZON Prime membership,

         expecting AMAZON would provide the promised free and fast shipping.

      58. AMAZON failed to provide the promised free and fast shipping.

      59. Plaintiff, and each member of the class, suffered damages amounting to the pro-rata amount

         paid for AMAZON Prime, during the time in which such free and fast shipping service was

         suspended.

                                                COUNT III

                         Negligent Misrepresentation, Florida and Nationwide Classes

      60. Plaintiff hereby repeats and reiterates the allegations set forth in each and every paragraph

         in this Complaint.

      61. AMAZON, directly or through its agents and employees, made false representations,

         concealments, and nondisclosures to Plaintiff and each member of the class.

      62. AMAZON represented that AMAZON Prime members would get free and fast shipping

         services on more than 10 million products sold on its site.

      63. AMAZON failed to disclosure that it could, at any time, unilaterally suspend such free and

         fast shipping, to focus on deliveries to grocery and pharmaceutical customers to the

         detriment of customers of all other products.

      64. When purchasing the Prime membership, Plaintiff and all class members, properly relied

         upon AMAZON’S representations when subscribing to and purchasing the Prime

         membership.
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 15 of 17




      65. AMAZON was negligent and careless in failing to disclosure material facts as

         aforementioned.

      66. AMAZON knew or should have known that its representations were not true, when making

         such misrepresentations and omissions.

      67. AMAZON intended to make misrepresentations so as to induce Plaintiff and each class

         member’s reliance.

      68. Plaintiff and each class member relied upon AMAZON’S misrepresentations and

         nondisclosures when subscribing to and purchasing the Prime membership, which reliance

         was reasonable foreseeable and justified.

                                                        COUNT IV

                                 Unjust Enrichment, Florida Class and Nationwide Class

      69. Plaintiff hereby repeats and reiterates the allegations set forth in each and every paragraph

         in this Complaint.

      70. AMAZON has been unjustly enriched as a result of its wrongful acts and omissions, at

         Plaintiffs and each class members expense; Plaintiff and each class member was therefore

         unjustly deprived of time and value of money paid to AMAZON.

      71. For AMAZON to retain the profits, benefits and other compensation obtained via

         deceptive, misleading, unjust and unlawful conduct, would be unconscionable and

         inequitable.

      72. Plaintiff, and each class member seeks restitution from AMAZON and an Order from the

         Court removing all benefits, profits and compensation obtained by AMAZON from its

         wrongdoing.

                                                RELIEF SOUGHT
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 16 of 17




      73. Plaintiff and each class member seeks the following relief:

             a. Certification of the Florida and Nationwide Classes, as requested herein and

                 certifying the Plaintiff, ANDRES MARQUEZ, as the representative of each class,

                 appointing Plaintiff’s counsel as counsel for each class;

             b. Ordering AMAZON be financially responsible for notifying the members of each

                 class of its misrepresentations and omissions;

             c. Awarding Plaintiff and each class member compensatory damages, in the amount

                 proved at the trial of this matter;

             d. Awarding restitution and disgorgement of AMAZON’S revenues to Plaintiff and

                 each class member;

             e. Awarding declaratory and injunctive relief, including, enjoining AMAZON from

                 continuation of unlawful practices and directing AMAZON identify victims of the

                 alleged conduct and provide restitution and disgorgement of all money AMAZON

                 acquired by its wrongdoing and unlawful conduct;

             f. Award of punitive damages to Plaintiff and each class member;

             g. Order directing AMAZON cease selling AMAZON Prime memberships or correct

                 the deceptive behavior;

             h. Award of interest on the money unlawfully obtained by AMAZON from the date

                 of the collection of such money to the date of judgment being entered in the within

                 action;

             i. Award of attorneys’ fees, expenses and costs incurred in the commencement and

                 prosecution of this action and expenses incurred prior to the commencement of this

                 action; and,
Case 9:21-cv-80392-DMM Document 1-2 Entered on FLSD Docket 02/23/2021 Page 17 of 17




              j. Any such other and further relief, as this Court deems just, proper and equitable.


                                       DEMAND FOR JURY TRIAL

          Plaintiff, ANDRES MARQUEZ, on behalf of herself and all others similarly situated in

   the Florida and Nationwide Classes, hereby demands a trial by jury on all issues so triable as of

   right by jury.

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed

   with the Clerk of the above-named Court this 19th day of January 2021.


                                                       ANTHONY J. RUSSO JR., P.A.
                                                       d/b/a THE RUSSO FIRM
                                                       Corporate Mailing Office:
                                                       301 W. Atlantic Ave., Suite O-2
                                                       Delray Beach, Florida 33444
                                                       Telephone: 844-847-8300
                                                       Facsimile: 954-767-0656
                                                       Attorney for Plaintiffs
                                                By:    s/ Anthony J. Russo Jr., Esq.___
                                                       ANTHONY J. RUSSO JR., ESQ.
                                                       Florida Bar No: 0043109
                                                       anthony@therussofirm.com

                                                       PANZAVECCHIA & ASSOCIATES,
                                                       PLLC.
                                                       1000 Franklin Avenue, Suite 204
                                                       Garden City, New York 11530
                                                       Telephone: 516-776-9494
                                                       Attorneys for Plaintiffs
                                                By:    s/ Mark A. Panzavecchia, Esq.__
                                                       MARK A. PANZAVECCHIA, ESQ.
                                                       mark@panzavecchialaw.com
